BY THE COURT.
The Ward Baking Co. prosecuted error to an award granted to Mary and Richard Landis by ihe Industrial Commission, to the Franklin Common Pleas. That court dismissed the petition ior want of jurisdiction and error was prosecuted to the Court of Appeals.
The Company is self insuring and the award had been made for the death of an employee. The only question raised is whether error can be prosecuted for such an award. It was claimed toy the Company that the suit pro-viaeu ior on tne award may not be brought promptly and may involve a 50% penalty, and mat remedy is therefore not added. The Court of Appeals held:
1. The determination of this question involves consideration of statutes governing awards by the commission- and while it is true that they provide that the award shall be final, yet, mat relates particularly to the amount thereof.
2. The Industrial Commission statute provides ior a review of the award by a proceeding in court. Until that review is had and final judgment rendered, the award itself is not a judgment or final order within the meaning of 12241 GC.
3. So far as the fact is concerned, that the suit on the award may not be brought promptly, the company would not be prejudiced for the award itself is of no vitality until it is reduced to a judgment.
4. The 50% penalty is also a question for consideration of-the court in the action brought upon the award. The company’s remedy therefore would be to contest the validity of the penalty in the proceeding expressly authorized by statute.
Judgment in dismissing the petition affirmed.